Exhibit 10.4

 

The security represented by this certificate was originally issued on
November 22, 2005, and has not been registered under the Securities Act of 1933,
as amended.  The transfer of such security is subject to the conditions
specified in the Series A Convertible Participating Preferred Stock and Warrant
Purchase Agreement, dated as of November 22, 2005 (as amended, restated or
modified from time to time) by and among the issuer hereof (the “Company”) and
certain purchasers of the Company’s securities, and the Company reserves the
right to refuse the transfer of such security until such conditions have been
fulfilled with respect to such transfer.  Upon written request, a copy of such
conditions shall be furnished by the Company to the holder hereof without
charge.

 

NAVTECH, INC.

 

STOCK PURCHASE WARRANT

 

Date of Issuance: November 22, 2005

 

Certificate No. W-2

 

FOR VALUE RECEIVED, Navtech, Inc., a Delaware corporation (the “Company”),
hereby grants to EXTERNALIS S.A. or its registered assigns (the “Registered
Holder”) the right to purchase from the Company 25,000 shares of Warrant Stock
(as defined herein) at a price per share of $3.00 (as adjusted from time to time
hereunder, the “Exercise Price”).  This Warrant is one of several warrants
(collectively, and including any warrant issued pursuant to the terms hereof or
of any other warrant, and all warrants that may be issued, directly or
indirectly, as a replacement for any such warrant, in whole or in part, the
“Warrants”) issued pursuant to the terms of the Series A Convertible
Participating Preferred Stock and Warrant Purchase Agreement, dated as of
November 22, 2005 (as in effect from time to time, the “Purchase Agreement”), by
and among the Company, and the Investors party thereto.  Certain capitalized
terms used herein are defined in Section 4.  The amount and kind of securities
obtainable pursuant to the rights granted hereunder and the purchase price for
such securities are subject to adjustment pursuant to the provisions contained
in this Warrant.

 

This Warrant is subject to the following provisions:

 

--------------------------------------------------------------------------------


 

Section 1.               Exercise of Warrant.

 


1A.          EXERCISE PERIOD.


 


THE REGISTERED HOLDER MAY EXERCISE, IN WHOLE OR IN PART (BUT NOT AS TO A
FRACTIONAL SHARE OF WARRANT STOCK, UNLESS SUCH EXERCISE IS IN FULL), THE
PURCHASE RIGHTS REPRESENTED BY THIS WARRANT AT ANY TIME AND FROM TIME TO TIME
AFTER THE DATE OF ISSUANCE TO AND INCLUDING THE TENTH ANNIVERSARY OF THE DATE OF
ISSUANCE (THE “EXERCISE PERIOD”).  THE COMPANY SHALL GIVE THE REGISTERED HOLDER
WRITTEN NOTICE OF THE EXPIRATION OF THE EXERCISE PERIOD AT LEAST 10 DAYS BUT NOT
MORE THAN 60 DAYS PRIOR TO THE END OF THE EXERCISE PERIOD.


 


1B.          EXERCISE PROCEDURE.


 


(I)            THIS WARRANT SHALL BE DEEMED TO HAVE BEEN EXERCISED WHEN THE
COMPANY HAS RECEIVED ALL OF THE FOLLOWING ITEMS (THE “EXERCISE TIME”):


 

(A)           A COMPLETED EXERCISE AGREEMENT, AS DESCRIBED IN SECTION 1C BELOW,
EXECUTED BY THE PERSON EXERCISING ALL OR PART OF THE PURCHASE RIGHTS REPRESENTED
BY THIS WARRANT (THE “PURCHASER”);

 

(B)           THIS WARRANT;

 

(C)           IF THIS WARRANT IS NOT REGISTERED IN THE NAME OF THE PURCHASER, AN
ASSIGNMENT OR ASSIGNMENTS IN THE FORM SET FORTH IN EXHIBIT II HERETO EVIDENCING
THE ASSIGNMENT OF THIS WARRANT TO THE PURCHASER, IN WHICH CASE THE REGISTERED
HOLDER SHALL HAVE COMPLIED WITH THE PROVISIONS SET FORTH IN SECTION 6 HEREOF;
AND

 

(D)           EITHER (1) A CHECK PAYABLE TO THE COMPANY IN AN AMOUNT EQUAL TO
THE PRODUCT OF THE EXERCISE PRICE MULTIPLIED BY THE NUMBER OF SHARES OF WARRANT
STOCK BEING PURCHASED UPON SUCH EXERCISE (THE “AGGREGATE EXERCISE PRICE”), OR
(2) A WRITTEN NOTICE TO THE COMPANY THAT THE PURCHASER IS EXERCISING THE WARRANT
(OR A PORTION THEREOF) BY AUTHORIZING THE COMPANY TO WITHHOLD FROM ISSUANCE A
NUMBER OF SHARES OF WARRANT STOCK ISSUABLE UPON SUCH EXERCISE OF THE WARRANT
WHICH, WHEN MULTIPLIED BY THE MARKET PRICE OF THE WARRANT STOCK, IS EQUAL TO THE
AGGREGATE EXERCISE PRICE (AND SUCH WITHHELD SHARES SHALL NO LONGER BE ISSUABLE
UNDER THIS WARRANT).

 


(II)           CERTIFICATES FOR SHARES OF WARRANT STOCK PURCHASED UPON EXERCISE
OF THIS WARRANT SHALL BE DELIVERED BY THE COMPANY TO THE PURCHASER WITHIN FIVE
BUSINESS DAYS AFTER THE DATE OF THE EXERCISE TIME.  UNLESS THIS WARRANT HAS
EXPIRED OR ALL OF THE PURCHASE RIGHTS REPRESENTED HEREBY HAVE BEEN EXERCISED,
THE COMPANY SHALL PREPARE A NEW WARRANT, SUBSTANTIALLY IDENTICAL HERETO,
REPRESENTING THE RIGHTS FORMERLY REPRESENTED BY THIS WARRANT WHICH HAVE NOT
EXPIRED OR BEEN EXERCISED AND SHALL, WITHIN SUCH FIVE-DAY PERIOD, DELIVER SUCH
NEW WARRANT TO THE PERSON DESIGNATED FOR DELIVERY IN THE EXERCISE AGREEMENT.


 


(III)          THE WARRANT STOCK ISSUABLE UPON THE EXERCISE OF THIS WARRANT
SHALL BE DEEMED TO HAVE BEEN ISSUED TO THE PURCHASER AT THE EXERCISE TIME, AND
THE PURCHASER SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BECOME THE RECORD HOLDER
OF SUCH WARRANT STOCK AT THE EXERCISE TIME.

 

2

--------------------------------------------------------------------------------


 


(IV)          THE ISSUANCE OF CERTIFICATES FOR SHARES OF WARRANT STOCK UPON
EXERCISE OF THIS WARRANT SHALL BE MADE WITHOUT CHARGE TO THE REGISTERED HOLDER
OR THE PURCHASER FOR ANY ISSUANCE TAX IN RESPECT THEREOF OR OTHER COST INCURRED
BY THE COMPANY IN CONNECTION WITH SUCH EXERCISE AND THE RELATED ISSUANCE OF
SHARES OF WARRANT STOCK.  EACH SHARE OF WARRANT STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT SHALL, UPON PAYMENT OF THE EXERCISE PRICE THEREFOR, BE FULLY PAID
AND NONASSESSABLE AND FREE FROM ALL LIENS, TAXES AND CHARGES WITH RESPECT TO THE
ISSUANCE THEREOF.


 


(V)           THE COMPANY SHALL NOT CLOSE ITS BOOKS AGAINST THE TRANSFER OF THIS
WARRANT OR OF ANY SHARE OF WARRANT STOCK ISSUED OR ISSUABLE UPON THE EXERCISE OF
THIS WARRANT IN ANY MANNER WHICH INTERFERES WITH THE TIMELY EXERCISE OF THIS
WARRANT.  THE COMPANY SHALL FROM TIME TO TIME TAKE ALL SUCH ACTION AS MAY BE
NECESSARY TO ASSURE THAT THE PAR VALUE PER SHARE OF THE UNISSUED WARRANT STOCK
ACQUIRABLE UPON EXERCISE OF THIS WARRANT IS AT ALL TIMES EQUAL TO OR LESS THAN
THE EXERCISE PRICE THEN IN EFFECT.


 


(VI)          THE COMPANY SHALL ASSIST AND COOPERATE WITH ANY REGISTERED HOLDER
OR PURCHASER REQUIRED TO MAKE ANY GOVERNMENTAL FILINGS OR OBTAIN ANY
GOVERNMENTAL APPROVALS PRIOR TO OR IN CONNECTION WITH ANY EXERCISE OF THIS
WARRANT (INCLUDING MAKING ANY FILINGS REQUIRED TO BE MADE BY THE COMPANY).


 


(VII)         NOTWITHSTANDING ANY OTHER PROVISION HEREOF, IF AN EXERCISE OF THIS
WARRANT IS TO BE MADE IN CONNECTION WITH A REGISTERED PUBLIC OFFERING, THE SALE
OF THE COMPANY OR ANY OTHER TRANSACTION, SUCH EXERCISE MAY, AT THE ELECTION OF
THE HOLDER HEREOF, BE CONDITIONED UPON THE CONSUMMATION OF THE PUBLIC OFFERING,
THE SALE OF THE COMPANY OR OTHER TRANSACTION, IN WHICH CASE SUCH EXERCISE SHALL
NOT BE DEEMED TO BE EFFECTIVE UNTIL THE CONSUMMATION OF SUCH TRANSACTION.


 


(VIII)        THE COMPANY SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF
ITS AUTHORIZED BUT UNISSUED SHARES OF WARRANT STOCK SOLELY FOR THE PURPOSE OF
ISSUANCE UPON THE EXERCISE OF THE WARRANTS, SUCH NUMBER OF SHARES OF WARRANT
STOCK ISSUABLE UPON THE EXERCISE OF ALL OUTSTANDING WARRANTS.  THE COMPANY SHALL
TAKE ALL SUCH ACTIONS AS MAY BE NECESSARY TO ASSURE THAT ALL SUCH SHARES OF
WARRANT STOCK MAY BE SO ISSUED WITHOUT VIOLATION OF ANY APPLICABLE LAW OR
GOVERNMENTAL REGULATION OR ANY REQUIREMENTS OF ANY DOMESTIC SECURITIES EXCHANGE
UPON WHICH SHARES OF WARRANT STOCK MAY BE LISTED (EXCEPT FOR OFFICIAL NOTICE OF
ISSUANCE WHICH SHALL BE IMMEDIATELY DELIVERED BY THE COMPANY UPON EACH SUCH
ISSUANCE).  THE COMPANY SHALL NOT TAKE ANY ACTION WHICH WOULD CAUSE THE NUMBER
OF AUTHORIZED BUT UNISSUED SHARES OF WARRANT STOCK TO BE LESS THAN THE NUMBER OF
SUCH SHARES REQUIRED TO BE RESERVED HEREUNDER FOR ISSUANCE UPON EXERCISE OF THE
WARRANTS.


 


1C.          EXERCISE AGREEMENT.


 


UPON ANY EXERCISE OF THIS WARRANT, THE EXERCISE AGREEMENT SHALL BE SUBSTANTIALLY
IN THE FORM SET FORTH IN EXHIBIT I HERETO, EXCEPT THAT IF THE SHARES OF WARRANT
STOCK ARE NOT TO BE ISSUED IN THE NAME OF THE PERSON IN WHOSE NAME THIS WARRANT
IS REGISTERED, THE EXERCISE AGREEMENT SHALL ALSO STATE THE NAME OF THE PERSON TO
WHOM THE CERTIFICATES FOR THE SHARES OF WARRANT STOCK ARE TO BE ISSUED, AND IF
THE NUMBER OF SHARES OF WARRANT STOCK TO BE ISSUED DOES NOT INCLUDE ALL THE
SHARES OF WARRANT STOCK PURCHASABLE HEREUNDER, IT SHALL ALSO STATE THE NAME OF

 

3

--------------------------------------------------------------------------------


 


THE PERSON TO WHOM A NEW WARRANT FOR THE UNEXERCISED PORTION OF THE RIGHTS
HEREUNDER IS TO BE DELIVERED.  SUCH EXERCISE AGREEMENT SHALL BE DATED THE ACTUAL
DATE OF EXECUTION THEREOF.


 


1D.          FRACTIONAL SHARES.


 


IF A FRACTIONAL SHARE OF WARRANT STOCK WOULD, BUT FOR THE PROVISIONS OF
SECTION 1, BE ISSUABLE UPON EXERCISE OF THE RIGHTS REPRESENTED BY THIS WARRANT,
THE COMPANY SHALL, WITHIN FIVE BUSINESS DAYS AFTER THE DATE OF THE EXERCISE
TIME, DELIVER TO THE PURCHASER A CHECK PAYABLE TO THE PURCHASER (OR, AT THE
PURCHASER’S OPTION, CASH, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE
ACCOUNT SPECIFIED BY THE PURCHASER) IN LIEU OF SUCH FRACTIONAL SHARE IN AN
AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE MARKET PRICE OF SUCH FRACTIONAL SHARE
AS OF THE DATE OF THE EXERCISE TIME AND THE EXERCISE PRICE OF SUCH FRACTIONAL
SHARE.

 

Section 2.               Adjustment of Exercise Price and Number of Shares.

 

In order to prevent dilution of the rights granted under this Warrant, the
Exercise Price and the number of shares of Warrant Stock obtainable upon
exercise of this Warrant shall be subject to adjustment from time to time as
provided in this Section 2.

 


2A.          ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES UPON ISSUANCE OF
COMMON STOCK.

 


(I)            EXCEPT FOR (A) ANY SHARES OF COMMON STOCK ISSUED AS A DIVIDEND OR
DISTRIBUTION ON THE COMMON STOCK TO WHICH SECTION 2C APPLIES, (B) ANY SECURITIES
ISSUED BY THE COMPANY UPON THE EXERCISE, CONVERSION OR EXCHANGE IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS OF OPTIONS OR COMMON STOCK EQUIVALENTS OUTSTANDING
ON THE DATE HEREOF INCLUDING, WITHOUT LIMITATION, (A) THE SERIES A CONVERTIBLE
PARTICIPATING PREFERRED STOCK ISSUED PURSUANT TO THE PURCHASE AGREEMENT AND
(B) THE WARRANTS ISSUED TO ABRY MEZZANINE PARTNERS, L.P. AND ITS AFFILIATES ON
THE DATE HEREOF OR (C) COMMON STOCK AND OPTIONS TO ACQUIRE COMMON STOCK PURSUANT
TO OPTIONS, INCENTIVE OR COMPENSATION PLANS APPROVED BY THE BOARD OF DIRECTORS
OF THE COMPANY TO EMPLOYEES, DIRECTORS AND INDEPENDENT CONTRACTORS IN AN
AGGREGATE AMOUNT AFTER THE DATE HEREOF THAT DOES NOT EXCEED (I) 1,050,000 SHARES
OF COMMON STOCK, WHETHER ISSUED AS SHARES OF COMMON STOCK OR AS OPTIONS TO
ACQUIRE COMMON STOCK, AND (II) 330,121 SHARES OF COMMON STOCK ISSUABLE UPON
EXERCISE OF OPTIONS OUTSTANDING ON THE DATE HEREOF (IN EACH CASE, AS ADJUSTED TO
REFLECT ANY STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND OR SIMILAR EVENT
CONSUMMATED AFTER THE DATE HEREOF), IF AND WHENEVER AFTER THE DATE OF THE
PURCHASE AGREEMENT THE COMPANY ISSUES OR SELLS, OR IN ACCORDANCE WITH SECTION 2B
IS DEEMED TO HAVE ISSUED OR SOLD, ANY SHARES OF ITS COMMON STOCK FOR A
CONSIDERATION PER SHARE LESS THAN THE MARKET PRICE OF THE COMMON STOCK
DETERMINED AS OF THE DATE OF SUCH ISSUE OR SALE, THEN IMMEDIATELY UPON SUCH
ISSUE OR SALE THE EXERCISE PRICE SHALL BE REDUCED TO THE EXERCISE PRICE
DETERMINED BY MULTIPLYING THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
ISSUE OR SALE BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE SUM OF (1) THE
NUMBER OF SHARES OF COMMON STOCK DEEMED OUTSTANDING IMMEDIATELY PRIOR TO SUCH
ISSUE OR SALE MULTIPLIED BY THE MARKET PRICE OF THE COMMON STOCK DETERMINED AS
OF THE DATE OF SUCH ISSUANCE OR SALE, PLUS (2) THE CONSIDERATION, IF ANY,
RECEIVED BY THE COMPANY UPON SUCH ISSUE OR SALE, AND THE DENOMINATOR OF WHICH
SHALL BE THE PRODUCT DERIVED BY

 

4

--------------------------------------------------------------------------------


 


MULTIPLYING SUCH MARKET PRICE OF THE COMMON STOCK BY THE NUMBER OF SHARES OF
COMMON STOCK DEEMED OUTSTANDING IMMEDIATELY AFTER SUCH ISSUE OR SALE.


 


(II)           UPON EACH SUCH ADJUSTMENT OF THE EXERCISE PRICE HEREUNDER, THE
NUMBER OF SHARES OF WARRANT STOCK ACQUIRABLE UPON EXERCISE OF THIS WARRANT SHALL
BE ADJUSTED TO THE NUMBER OF SHARES DETERMINED BY MULTIPLYING THE EXERCISE PRICE
IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY THE NUMBER OF SHARES OF
WARRANT STOCK ACQUIRABLE UPON EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT AND DIVIDING THE PRODUCT THEREOF BY THE EXERCISE PRICE RESULTING FROM
SUCH ADJUSTMENT.


 


2B.          EFFECT ON EXERCISE PRICE OF CERTAIN EVENTS.


 


FOR PURPOSES OF DETERMINING THE ADJUSTED EXERCISE PRICE UNDER SECTION 2A, THE
FOLLOWING SHALL BE APPLICABLE:


 


(I)            ISSUANCE OF RIGHTS OR OPTIONS.  IF THE COMPANY IN ANY MANNER
GRANTS OR SELLS ANY OPTIONS AND THE PRICE PER SHARE FOR WHICH COMMON STOCK IS
ISSUABLE UPON THE EXERCISE OF SUCH OPTIONS, OR UPON CONVERSION OR EXCHANGE OF
ANY COMMON STOCK EQUIVALENTS ISSUABLE UPON EXERCISE OF SUCH OPTIONS, IS LESS
THAN THE MARKET PRICE OF THE COMMON STOCK DETERMINED AS OF SUCH TIME, THEN THE
TOTAL MAXIMUM NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF
SUCH OPTIONS OR UPON CONVERSION OR EXCHANGE OF THE TOTAL MAXIMUM AMOUNT OF SUCH
COMMON STOCK EQUIVALENTS ISSUABLE UPON THE EXERCISE OF SUCH OPTIONS SHALL BE
DEEMED TO BE OUTSTANDING AND TO HAVE BEEN ISSUED AND SOLD BY THE COMPANY AT THE
TIME OF THE GRANTING OR SALE OF SUCH OPTIONS FOR SUCH PRICE PER SHARE.  FOR
PURPOSES OF THIS PARAGRAPH, THE “PRICE PER SHARE FOR WHICH COMMON STOCK IS
ISSUABLE” SHALL BE DETERMINED BY DIVIDING (A) THE TOTAL AMOUNT, IF ANY, RECEIVED
OR RECEIVABLE BY THE COMPANY AS CONSIDERATION FOR THE GRANTING OR SALE OF SUCH
OPTIONS, PLUS THE MINIMUM AGGREGATE AMOUNT OF ADDITIONAL CONSIDERATION PAYABLE
TO THE COMPANY UPON EXERCISE OF ALL SUCH OPTIONS, PLUS IN THE CASE OF SUCH
OPTIONS WHICH RELATE TO COMMON STOCK EQUIVALENTS, THE MINIMUM AGGREGATE AMOUNT
OF ADDITIONAL CONSIDERATION, IF ANY, PAYABLE TO THE COMPANY UPON THE ISSUANCE OR
SALE OF SUCH COMMON STOCK EQUIVALENTS AND THE CONVERSION OR EXCHANGE THEREOF, BY
(B) THE TOTAL MAXIMUM NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE
EXERCISE OF SUCH OPTIONS OR UPON THE CONVERSION OR EXCHANGE OF ALL SUCH COMMON
STOCK EQUIVALENTS ISSUABLE UPON THE EXERCISE OF SUCH OPTIONS.  NO FURTHER
ADJUSTMENT OF THE EXERCISE PRICE SHALL BE MADE WHEN COMMON STOCK EQUIVALENTS ARE
ACTUALLY ISSUED UPON THE EXERCISE OF SUCH OPTIONS OR WHEN SHARES OF COMMON STOCK
ARE ACTUALLY ISSUED UPON THE EXERCISE OF SUCH OPTIONS OR THE CONVERSION OR
EXCHANGE OF SUCH COMMON STOCK EQUIVALENTS.


 


(II)           ISSUANCE OF COMMON STOCK EQUIVALENTS.  IF THE COMPANY IN ANY
MANNER ISSUES OR SELLS ANY COMMON STOCK EQUIVALENTS AND THE PRICE PER SHARE FOR
WHICH COMMON STOCK IS ISSUABLE UPON CONVERSION OR EXCHANGE THEREOF IS LESS THAN
THE MARKET PRICE OF THE COMMON STOCK DETERMINED AS OF SUCH TIME, THEN THE
MAXIMUM NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OR EXCHANGE OF
SUCH COMMON STOCK EQUIVALENTS SHALL BE DEEMED TO BE OUTSTANDING AND TO HAVE BEEN
ISSUED AND SOLD BY THE COMPANY AT THE TIME OF THE ISSUANCE OR SALE OF SUCH
COMMON STOCK EQUIVALENTS FOR SUCH PRICE PER SHARE.  FOR THE PURPOSES OF THIS
PARAGRAPH, THE “PRICE PER SHARE FOR WHICH COMMON STOCK IS ISSUABLE” SHALL BE
DETERMINED BY DIVIDING (A) THE TOTAL AMOUNT RECEIVED OR RECEIVABLE BY THE
COMPANY AS CONSIDERATION FOR THE ISSUE OR SALE OF

 

5

--------------------------------------------------------------------------------


 


SUCH COMMON STOCK EQUIVALENTS, PLUS THE MINIMUM AGGREGATE AMOUNT OF ADDITIONAL
CONSIDERATION, IF ANY, PAYABLE TO THE COMPANY UPON THE CONVERSION OR EXCHANGE
THEREOF, BY (B) THE TOTAL MAXIMUM NUMBER OF SHARES OF COMMON STOCK AS
APPLICABLE, ISSUABLE UPON THE CONVERSION OR EXCHANGE OF ALL SUCH COMMON STOCK
EQUIVALENTS.  NO FURTHER ADJUSTMENT OF THE EXERCISE PRICE SHALL BE MADE WHEN
SHARES OF COMMON STOCK ARE ACTUALLY ISSUED UPON THE CONVERSION OR EXCHANGE OF
SUCH COMMON STOCK EQUIVALENTS, AND IF ANY SUCH ISSUE OR SALE OF SUCH COMMON
STOCK EQUIVALENTS IS MADE UPON EXERCISE OF ANY OPTIONS FOR WHICH ADJUSTMENTS OF
THE EXERCISE PRICE HAD BEEN OR ARE TO BE MADE PURSUANT TO OTHER PROVISIONS OF
THIS SECTION 2B, NO FURTHER ADJUSTMENT OF THE EXERCISE PRICE SHALL BE MADE BY
REASON OF SUCH ISSUE OR SALE.


 


(III)          CHANGE IN OPTION PRICE OR CONVERSION RATE.  IF THE PURCHASE PRICE
PROVIDED FOR IN ANY OPTIONS, THE ADDITIONAL CONSIDERATION, IF ANY, PAYABLE UPON
THE CONVERSION OR EXCHANGE OF ANY COMMON STOCK EQUIVALENTS OR THE RATE AT WHICH
ANY COMMON STOCK EQUIVALENTS ARE CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON
STOCK CHANGES AT ANY TIME (IN EACH CASE, OTHER THAN AS A RESULT OF ANTIDULITION
PROVISIONS APPLICABLE TO SUCH OPTIONS OR SUCH COMMON STOCK EQUIVALENTS) , THE
APPLICABLE EXERCISE PRICE IN EFFECT AT THE TIME OF SUCH CHANGE SHALL BE
IMMEDIATELY ADJUSTED TO SUCH EXERCISE PRICE WHICH WOULD HAVE BEEN IN EFFECT AT
SUCH TIME HAD SUCH OPTIONS OR COMMON STOCK EQUIVALENTS STILL OUTSTANDING
PROVIDED FOR SUCH CHANGED PURCHASE PRICE, ADDITIONAL CONSIDERATION OR CONVERSION
RATE, AS THE CASE MAY BE, AT THE TIME INITIALLY GRANTED, ISSUED OR SOLD AND THE
NUMBER OF SHARES OF WARRANT STOCK SHALL BE CORRESPONDINGLY ADJUSTED.  FOR
PURPOSES OF THIS SECTION B, IF THE TERMS OF ANY OPTION OR CONVERTIBLE SECURITY
WHICH WAS OUTSTANDING AS OF THE DATE OF ISSUANCE OF THIS WARRANT ARE CHANGED IN
THE MANNER DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE, THEN SUCH OPTION OR
CONVERTIBLE SECURITY AND THE COMMON STOCK DEEMED ISSUABLE UPON EXERCISE,
CONVERSION OR EXCHANGE THEREOF SHALL BE DEEMED TO HAVE BEEN ISSUED AS OF THE
DATE OF SUCH CHANGE; PROVIDED THAT NO SUCH CHANGE SHALL AT ANY TIME CAUSE THE
EXERCISE PRICE OF SUCH WARRANT STOCK TO BE INCREASED.


 


(IV)          CALCULATION OF CONSIDERATION RECEIVED.  IF ANY COMMON STOCK,
OPTION OR CONVERTIBLE SECURITY IS ISSUED OR SOLD OR DEEMED TO HAVE BEEN ISSUED
OR SOLD FOR CASH, THE CONSIDERATION RECEIVED THEREFOR SHALL BE DEEMED TO BE THE
AMOUNT RECEIVED BY THE COMPANY THEREFOR.  IF ANY COMMON STOCK, OPTION OR
CONVERTIBLE SECURITY IS ISSUED OR SOLD FOR A CONSIDERATION OTHER THAN CASH, THE
AMOUNT OF THE CONSIDERATION OTHER THAN CASH RECEIVED BY THE COMPANY SHALL BE THE
FAIR VALUE OF SUCH CONSIDERATION, EXCEPT WHERE SUCH CONSIDERATION CONSISTS OF
SECURITIES, IN WHICH CASE THE AMOUNT OF CONSIDERATION RECEIVED BY THE COMPANY
SHALL BE THE MARKET PRICE THEREOF AS OF THE DATE OF RECEIPT.  IF ANY COMMON
STOCK, OPTION OR CONVERTIBLE SECURITY IS ISSUED TO THE OWNERS OF THE
NON-SURVIVING ENTITY IN CONNECTION WITH ANY MERGER IN WHICH THE COMPANY IS THE
SURVIVING CORPORATION, THE AMOUNT OF CONSIDERATION THEREFOR SHALL BE DEEMED TO
BE THE FAIR VALUE OF THE PORTION OF THE NET ASSETS OF THE NON-SURVIVING ENTITY
THAT IS ATTRIBUTABLE TO SUCH COMMON STOCK, OPTION OR CONVERTIBLE SECURITY, AS
THE CASE MAY BE.  THE FAIR VALUE OF ANY CONSIDERATION OR NET ASSETS OTHER THAN
CASH AND SECURITIES (AND, IF APPLICABLE, THE PORTIONS THEREOF ATTRIBUTABLE TO
ANY SUCH STOCK OR SECURITIES) SHALL BE DETERMINED JOINTLY BY THE COMPANY AND THE
MAJORITY HOLDERS.  IF SUCH PARTIES ARE UNABLE TO REACH AGREEMENT WITHIN A
REASONABLE PERIOD OF TIME, THE FAIR VALUE OF SUCH CONSIDERATION SHALL BE
DETERMINED BY AN INDEPENDENT APPRAISER EXPERIENCED IN VALUING SUCH TYPE OF
CONSIDERATION JOINTLY SELECTED BY THE COMPANY AND THE MAJORITY HOLDERS.  THE
DETERMINATION OF SUCH APPRAISER SHALL BE FINAL AND

 

6

--------------------------------------------------------------------------------


 


BINDING UPON THE PARTIES, AND THE FEES AND EXPENSES OF SUCH APPRAISER SHALL BE
BORNE BY THE COMPANY.  IF ANY OPTION IS ISSUED IN CONNECTION WITH THE ISSUE OR
SALE OF OTHER SECURITIES OF THE COMPANY, TOGETHER COMPRISING ONE INTEGRATED
TRANSACTION, THE OPTION SHALL BE DEEMED TO HAVE BEEN ISSUED FOR NO
CONSIDERATION, UNLESS OTHERWISE SPECIFIED IN THE DOCUMENTATION FOR SUCH
TRANSACTION.


 


(V)           TREASURY SHARES.  THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING
AT ANY GIVEN TIME SHALL NOT INCLUDE SHARES OWNED OR HELD BY OR FOR THE ACCOUNT
OF THE COMPANY OR ANY SUBSIDIARY, AND THE DISPOSITION OF ANY SHARES OR OTHER
EQUITY SECURITY OF THE COMPANY SO OWNED OR HELD SHALL BE CONSIDERED AN ISSUE OR
SALE OF SUCH SHARES OR EQUITY SECURITY.


 


(VI)          RECORD DATE.  IF THE COMPANY TAKES A RECORD OF THE HOLDERS OF
COMMON STOCK FOR THE PURPOSE OF ENTITLING THEM (A) TO RECEIVE A DIVIDEND OR
OTHER DISTRIBUTION PAYABLE IN COMMON STOCK, OPTIONS OR IN COMMON STOCK
EQUIVALENTS OR (B) TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK, OPTIONS OR COMMON
STOCK EQUIVALENTS, THEN SUCH RECORD DATE SHALL BE DEEMED TO BE THE DATE OF THE
ISSUE OR SALE OF THE SHARES OF COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR SOLD
UPON THE DECLARATION OF SUCH DIVIDEND OR UPON THE MAKING OF SUCH OTHER
DISTRIBUTION OR THE DATE OF THE GRANTING OF SUCH RIGHT OF SUBSCRIPTION OR
PURCHASE, AS THE CASE MAY BE.  IF AFTER TAKING SUCH RECORD THE COMPANY SHALL
HAVE LEGALLY ABANDONED ITS PLAN TO MAKE OR DO ANY OF THE FOREGOING (WITHOUT
HAVING MADE SUCH ISSUANCE), THEN ANY ADJUSTMENT MADE TO ANY EXERCISE PRICE
HEREUNDER AS A RESULT OF SECURITIES HAVING BEEN DEEMED ISSUED ON THE DATE OF
SUCH RECORD, SHALL BE RECOMPUTED AS IF SUCH RECORD HAD NOT BEEN TAKEN.


 


2C.          SUBDIVISION OR COMBINATION OF CAPITAL STOCK.  IF THE COMPANY, AT
ANY TIME SUBDIVIDES (BY ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION OR
OTHERWISE) ITS OUTSTANDING SHARES OF COMMON STOCK INTO A GREATER NUMBER OF
SHARES, THE APPLICABLE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
SUBDIVISION SHALL BE PROPORTIONATELY REDUCED (AND ANY OTHER APPROPRIATE ACTIONS
SHALL BE TAKEN BY THE COMPANY) AND THE NUMBER OF SHARES OF WARRANT STOCK
OBTAINABLE UPON EXERCISE OF THIS WARRANT SHALL BE PROPORTIONATELY INCREASED.(1) 
IF THE COMPANY AT ANY TIME COMBINES (BY REVERSE STOCK SPLIT OR OTHERWISE) ITS
OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF SHARES, THE
APPLICABLE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH COMBINATION SHALL
BE PROPORTIONATELY INCREASED (AND ANY OTHER APPROPRIATE ACTIONS SHALL BE TAKEN
BY THE COMPANY) AND THE NUMBER OF SHARES OF WARRANT STOCK OBTAINABLE UPON
EXERCISE OF THIS WARRANT SHALL BE PROPORTIONATELY DECREASED.


 


2D.          REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE. 
ANY RECAPITALIZATION, REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER,
SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR OTHER TRANSACTION,
IN EACH CASE WHICH IS EFFECTED IN SUCH A MANNER THAT THE HOLDERS OF WARRANT
STOCK ARE ENTITLED TO RECEIVE (EITHER DIRECTLY OR UPON SUBSEQUENT LIQUIDATION)
STOCK, SECURITIES OR ASSETS WITH RESPECT TO OR IN EXCHANGE FOR WARRANT STOCK IS
REFERRED TO HEREIN AS AN “ORGANIC CHANGE”.  PRIOR TO THE CONSUMMATION OF ANY
ORGANIC CHANGE, THE

 

--------------------------------------------------------------------------------

(1)   For the avoidance of doubt, if the Company engages in a 2-for-1 stock
split, the Exercise Price for the Warrant Stock will be reduced to one-half of
the Exercise Price in effect immediately prior to such stock split, and the
aggregate number of shares of Warrant Stock issuable upon exercise of this
Warrant will be increased to two times the number of shares of Warrant Stock
issuable upon exercise of this Warrant immediately prior to such stock split.

 

7

--------------------------------------------------------------------------------


 

Company shall make appropriate provision (in form and substance reasonably
acceptable to the Majority Holders) to insure that each of the Registered
Holders of Warrants shall thereafter have the right to acquire and receive, in
lieu of or in addition to (as the case may be) the shares of Warrant Stock
immediately theretofore acquirable and receivable upon the exercise of such
holder’s Warrant, such shares of stock, securities or assets as such holder
would have been issued or payable in such Organic Change (if such holder had
exercised its Warrant immediately prior to such Organic Change) with respect to
or in exchange for the number of shares of Warrant Stock immediately theretofore
acquirable and receivable upon exercise of such holder’s Warrant had such
Organic Change not taken place.  In each such case, the Company shall also make
appropriate provisions (in form and substance reasonably acceptable to the
Majority Holders) to insure that the provisions of this Section 2 and hereof
shall thereafter be applicable to the Warrants.  The Company shall not effect
any such consolidation, merger or sale, unless prior to the consummation
thereof, the successor entity (if other than the Company) resulting from
consolidation or merger or the entity purchasing such assets assumes by written
instrument (in form and substance reasonably acceptable to the Majority Holders)
the obligation to deliver to each such holder such shares of stock, securities
or assets as, in accordance with the foregoing provisions, such holder may be
entitled to acquire.


 


2E.           NOTICES.


 


(I)            IMMEDIATELY UPON ANY ADJUSTMENT OF THE EXERCISE PRICE, THE
COMPANY SHALL GIVE WRITTEN NOTICE THEREOF TO ALL REGISTERED HOLDERS OF WARRANTS,
SETTING FORTH IN REASONABLE DETAIL AND CERTIFYING THE CALCULATION OF SUCH
ADJUSTMENT.


 


(II)           THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO ALSO GIVE
WRITTEN NOTICE TO ALL REGISTERED HOLDERS OF WARRANTS AT LEAST TWENTY (20) DAYS
PRIOR TO THE DATE ON WHICH ANY ORGANIC CHANGE OR CHANGE OF CONTROL SHALL TAKE
PLACE.


 

Section 3.               Dividends.  If the Company declares or pays a dividend
or other distribution upon the Common Stock except for a stock dividend payable
in shares of Common Stock (a “Dividend”), then the amount of such dividend shall
reduce the Exercise Price by the amount of the Dividend, provided that (i) no
adjustment(s) to the Exercise Price shall reduce the Exercise Price below $0.01,
and any such purported adjustment(s) shall instead reduce the Exercise Price to
$0.01 and (ii) other than the adjustment(s) to the Exercise Price described
above, the Company shall not pay any cash Dividend to the Holder of this Warrant
until such holder exercises this Warrant pursuant to and in accordance with
Section 1.

 

Section 4.               Definitions.  The following terms have meanings set
forth below:

 

“Business Day” means any day other than a Saturday, Sunday, or any day on which
banks in State of New York, the State of California or The Commonwealth of
Massachusetts are authorized or obligated by applicable law to close.

 

“Common Stock Deemed Outstanding” means, at any given time, the number of shares
of Common Stock actually outstanding at such time, plus the number of shares of
Common Stock issuable upon the exercise, conversion or exchange of Options or
Common

 

8

--------------------------------------------------------------------------------


 

Stock Equivalents (excluding Options or Common Stock Equivalents that are not
then at or in the money).

 

“Common Stock Equivalents” means any stock or securities (directly or
indirectly) convertible into or exchangeable for Common Stock.

 

“Majority Holders” means holders of Warrants representing a majority of the
Warrant Stock purchasable upon exercise of all Warrants then outstanding.

 

“Market Price” means as to any security the average of the closing prices of
such security’s sales on all securities exchanges on which such security may at
the time be listed, or, if there have been no sales on any such exchange on any
day, the average of the highest bid and lowest asked prices on all such
exchanges at the end of such day, or, if on any day such security is not so
listed, the average of the representative bid and asked prices quoted in the
NASDAQ System as of 4:00 P.M., New York time, on such day, or, if on any day
such security is not quoted in the NASDAQ System, the average of the highest bid
and lowest asked prices on such day in the domestic over-the-counter market as
reported by the National Quotation Bureau, Incorporated, or any similar
successor organization, in each such case (i) averaged over a period of 20 days
consisting of the day as of which “Market Price” is being determined and the 19
consecutive Business Days prior to such day, and (ii) averaged on a
volume-weighted basis based on the trading volume for each such Business Day. 
If at any time such security is not listed on any securities exchange or quoted
in the NASDAQ System or the over-the-counter market, the “Market Price” shall be
the fair value thereof determined in good faith by the Board of Directors of the
Company.

 

“Options” means any rights or options to subscribe for or purchase Common Stock
or Common Stock Equivalents.

 

“WARRANT STOCK” MEANS (A) THE SHARES OF COMMON STOCK ISSUED OR ISSUABLE UPON
EXERCISE OF THIS WARRANT IN ACCORDANCE WITH ITS TERMS AND (B) ALL OTHER SHARES
OF THE COMPANY’S COMMON STOCK ISSUED WITH RESPECT TO SUCH SHARES BY WAY OF STOCK
DIVIDEND, STOCK SPLIT OR OTHER RECLASSIFICATION OR IN CONNECTION WITH ANY
MERGER, CONSOLIDATION, RECAPITALIZATION OR REORGANIZATION AFFECTING THE
COMPANY’S COMMON STOCK; PROVIDED THAT IF THERE IS A CHANGE SUCH THAT THE
SECURITIES ISSUABLE UPON EXERCISE OF THE WARRANTS ARE ISSUED BY AN ENTITY OTHER
THAN THE COMPANY OR THERE IS A CHANGE IN THE TYPE OR CLASS OF SECURITIES SO
ISSUABLE, THEN THE TERM “WARRANT STOCK” SHALL MEAN ONE SHARE OF THE SECURITY
ISSUABLE UPON EXERCISE OF THE WARRANTS IF SUCH SECURITY IS ISSUABLE IN SHARES,
OR SHALL MEAN THE SMALLEST UNIT IN WHICH SUCH SECURITY IS ISSUABLE IF SUCH
SECURITY IS NOT ISSUABLE IN SHARES.

 

Other capitalized terms used in this Warrant but not defined herein shall have
the meanings set forth in the Purchase Agreement.

 

Section 5.               No Voting Rights; Limitations of Liability.  This
Warrant shall not entitle the holder hereof to any voting rights or other rights
as a stockholder of the Company.  No provision hereof, in the absence of
affirmative action by the Registered Holder to purchase Warrant Stock, and no
enumeration herein of the rights or privileges of the Registered Holder

 

9

--------------------------------------------------------------------------------


 

shall give rise to any liability of such holder for the Exercise Price of
Warrant Stock acquirable by exercise hereof or as a stockholder of the Company.

 

Section 6.               Warrant Transferable.  .  Subject to the transfer
conditions referred to in the legend endorsed hereon, this Warrant and all
rights hereunder are transferable, in whole or in part, without charge to the
Registered Holder, upon surrender of this Warrant with a properly executed
Assignment (in the form of Exhibit II hereto) at the principal office of the
Company.

 

Section 7.               Warrant Exchangeable for Different Denominations.  This
Warrant is exchangeable, upon the surrender hereof by the Registered Holder at
the principal office of the Company, for new Warrants of like tenor representing
in the aggregate the purchase rights hereunder, and each of such new Warrants
shall represent such portion of such rights as is designated by the Registered
Holder at the time of such surrender.  The date the Company initially issues
this Warrant shall be deemed to be the “Date of Issuance” hereof regardless of
the number of times new certificates representing the unexpired and unexercised
rights formerly represented by this Warrant shall be issued.  All Warrants
representing portions of the rights hereunder are referred to herein as the
“Warrants.”

 

Section 8.               Replacement.  Upon receipt of evidence reasonably
satisfactory to the Company (an affidavit of the Registered Holder shall be
satisfactory) of the ownership and the loss, theft, destruction or mutilation of
any certificate evidencing this Warrant, and in the case of any such loss, theft
or destruction, upon receipt of indemnity reasonably satisfactory to the Company
(which shall be unsecured for the Registered Holder and its Affiliates and all
institutional Purchasers), or, in the case of any such mutilation upon surrender
of such certificate, the Company shall (at its expense) execute and deliver in
lieu of such certificate a new certificate of like kind representing the same
rights represented by such lost, stolen, destroyed or mutilated certificate and
dated the date of such lost, stolen, destroyed or mutilated certificate.

 

Section 9.               Notices.  Except as otherwise expressly provided
herein, all notices referred to in this Warrant shall be in writing and shall be
delivered personally, sent by reputable overnight courier service (charges
prepaid) or sent by registered or certified mail, return receipt requested,
postage prepaid and shall be deemed to have been given when so delivered, sent
or deposited in the United States Mail (i) to the Company c/o Navtech Systems
Support Inc., Suite 102, 175 Columbia St. W., Waterloo, Ontario, Canada N2L 5Z5
and (ii) to the Registered Holder of this Warrant, at the following address:

 

 

Externalis, S.A.

 

38 Avenue des Klauwaerts

 

1050 Brussels Belgium

 

Telecopy No.: + 32 (0)2 643 01 95

 

Attention: Francoise Macq

 

10

--------------------------------------------------------------------------------


 

or at such other address as such Registered Holder has specified by prior
written notice to the Company.  A copy of all notices hereunder are to be
delivered as provided in Section 7.7 of the Purchase Agreement.

 

Section 10.             Amendment and Waiver.  Except as otherwise provided
herein, the provisions of the Warrants may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Majority Holders.

 

Section 11.             Descriptive Headings; Governing Law.  The descriptive
headings of the several Sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant.  The corporation
laws of the State of Delaware (without regard to choice-of-law principles) shall
govern all issues concerning the relative rights of the Company and its
stockholders and all other questions concerning the construction, validity,
enforcement and interpretation of this Warrant.

 

[The remainder of this page is intentionally left blank].

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officers under its corporate seal and to be
dated the Date of Issuance hereof.

 

 

NAVTECH, INC.

 

 

 

By

 

 

 

Its

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

EXERCISE AGREEMENT

 

To:

 

Dated:

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No. W-             ), hereby agrees to subscribe for the purchase
of                   shares of the Warrant Stock covered by such Warrant and
makes payment herewith in full therefor at the price per share provided by such
Warrant (as adjusted pursuant to Section 3 of this Warrant).

 

 

Signature

 

 

 

 

 

 

 

Address

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT II

 

ASSIGNMENT

 

FOR VALUE RECEIVED,
                                                                     hereby
sells, assigns and transfers all of the rights of the undersigned under the
attached Warrant (Certificate No. W-             ) with respect to the number of
shares of the Warrant Stock covered thereby set forth below, unto:

 

Names of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

Signature

 

 

 

 

 

 

 

Witness

 

 

 

--------------------------------------------------------------------------------